Citation Nr: 1746138	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-27 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the payment of $12,834.94 to the Veteran's prior attorney representative is proper.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1976 to July 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO determined attorney fees from past due benefits in the amount of $12,834.94 were payable to Attorney David Huffman, based on the award of benefits in a December 2015 rating decision.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran appointed his former attorney David Huffman by executing a signed VAF 21-22 Appointment of Representative (POA) form and attorney fee agreement on July 30, 2012 and August 21, 2012.

2.  The attorney fee agreement included the name of the Veteran, his VA file number, and specific terms under which the amount to be paid for the services of the attorney would be assessed.  

3.  A copy of the agreement was submitted to VA on August 21, 2012, and received on August 27, 2012.   

4.  Subsequent to appointing attorney Huffman, the RO granted a noncompensable rating for bilateral hearing loss, and denied entitlement to service connection for posttraumatic stress disorder (PTSD), as well as entitlement to a total disability rating based on individual unemployability (TDIU) in an October 2013 rating decision.  

5.  Thereafter, in November 2013 attorney Huffman initiated a notice of disagreement as to the above-noted October 2013 rating decision determinations.  

6.  During the pendency of the appeal, in August 2014, the RO received notice that attorney David Huffman's accreditation had been revoked by the Office of General Counsel.  

7.  On December 18, 2015, the RO issued a rating, which granted entitlement to service connection for PTSD, assigning a 70 percent rating, as well as a TDIU from August 27, 2012.  The RO also granted a rating of 40 percent for bilateral hearing loss from November 1, 2015.  

8.  The December 2015 rating decision created a retroactive amount of past due benefits, out of which 20 percent for attorney fees in the amount of $12, 834.94 were assessed as due to Veteran's former attorney David Huffman.  


CONCLUSION OF LAW

The criteria for the payment of attorney fees in the amount of $12, 834.94, based on the December 2015 grant of past-due benefits, have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3 (p) (2017).  As the propriety of attorney fees from the award of past-due benefits impacts the amount due to the Veteran, this matter qualifies as a simultaneously contested claim. 

Special procedural regulations are applicable to such claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction (AOJ) in a simultaneously contested claim, and of the right and time limit for initiating an appeal, as well as both hearing and representation rights.  38 C.F.R. § 19.100 (2017).  In this matter the Board notes that the RO provided attorney David Huffman copies of all adjudication documents pertinent to this matter, including a copy of the statement of the case and additional documents that have been sent to the Veteran and his current POA.  Thus the requirements of this regulation are substantially satisfied.  In sum, the Board finds that no further action is necessary here under VA's duties to notify and assist.

Legal Criteria

The relevant legal authority provides that a claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904 (a) (West 2014).  Pursuant to the Veterans Benefits, Health Care, and Information Technology Act of 2006 (P.L. 109-461), the statute governing the circumstances under which attorney fees may be charged was amended.  The amended statute permits attorneys-at-law and agents to charge fees for representation after an agency of original jurisdiction has issued a decision on a claim or claims, and an NOD has been filed with respect to that decision on or after June 20, 2007.  In May 2008, VA revised and renumbered the regulatory provisions governing attorney fee agreements and payment of attorney fees out of past-due VA disability compensation benefits.  See 73 Fed. Reg. 29875 (May 22, 2008) codified at 38 C.F.R. §§ 14.636, 14.637 (2017).  The revised regulations generally are applicable to cases where an NOD is filed with respect to a challenged VA decision on, or after, June 20, 2007. Id.  The attorney must also comply with the power of attorney (POA) requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636 (g).  See 38 C.F.R. § 14.636 (c)(1).  Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  See 38 C.F.R. § 14.636 (e), (f).

In the Veterans' benefits claims system, there are two separate issues for determination regarding attorney fee awards: initial eligibility for a fee award and reasonableness of the fee award.  See Scates v. Principi, 282 F.3d 1362, 1367 (Fed. Cir. 2002) (noting, however, that the line between entitlement and reasonableness of attorney fees may not be "clear and bright").  Initial eligibility, which is at the root of the claim on appeal, is governed by 38 U.S.C.A. § 5904 and 38 C.F.R. § 14.636. 

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted. 38 U.S.C.A. § 5904 (d); 38 C.F.R. § 14.636 (h)(1).  Such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted. 38 C.F.R. § 14.636 (h)(1)(iii).

In Carpenter v. Nicholson, 452 F.3d 1379 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit), in interpreting what constitutes a "first ... final decision in the case," determined that "a Veteran's claim based on a specified disability does not become a different 'case' at each stage of the often lengthy and complex proceedings, including remands as well as reopening." Although the Federal Circuit acknowledged that "a case 'encompasses' all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled," the Federal Circuit maintained that "the claim for benefits includes the issues emanating from the disability or injury that led to the claim."  Thus, claims brought by a claimant that are not reasonably raised by the original claim, nor result from the disability or injury that led to the claim, must be regarded as separate claims.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran has contested the January 2016, award assessment of $12,834.94 in attorney fees to his former attorney David Huffman.  He appears to be contesting both the basic entitlement to these fees, and also the reasonableness of the award.  In sum he has argued that these fees should not be awarded to his prior attorney, because he did not represent him at the time the decision was rendered, and also because he feels his attorney did not provide proper counsel in his case.  The Board will address each of these assertions in order.  

Initially, the Board notes that the Veteran signed VAF 21-22 Appointment of Representative (POA) form, and also executed a fee agreement with his former attorney in July and August 2012.  The Board finds the agreement to be valid, as it was properly filed with VA and contains all required information in accordance with 38 C.F.R. § 14.636(g).  Therefore, the attorney is entitled to fees for "services provided in connection with representation."  See 38 C.F.R. § 14.636(b).  In this case, the Veteran's former attorney provided services for the period of July 2012 through August 2014.  Though the Veteran's award of benefits did not start until August 12, 2012, the RO has appropriately assessed the attorney fee as being applicable from that date through August 8, 2014, which was the date the attorney no longer provided services to the Veteran.  Although the RO did not render the decision authorizing these benefits until after the representation terminated, this does not invalidate the attorney's entitlement to the award of attorney fees for the period of time the services were provided.  Indeed, such a determination would be unjust, as any veteran could then retain the services of a skilled lawyer, and terminate the representation just days, minutes, or even seconds before a decision authorizing benefits was awarded to avoid payment of attorney fees.  As such, the Board finds the basic entitlement to attorney-fees has been established in this case.  

Following appointment as the Veteran's representative, attorney Huffman performed substantial services for the Veteran.  Although the Veteran has asserted the attorney failed to render proper counsel, he has not provided any specific examples in which the attorney did not adequately represent him.  However, a review of a May 2015 invoice from the attorney indicates he drafted several letters on behalf of the Veteran, and obtained medical records on his behalf.  Indeed, the Veteran has expressly indicated this invoice should be paid, and in doing so, acknowledged the services provided by his former attorney.  The evidence shows the attorney also submitted necessary procedural documents to initiate the Veteran's appeal.  Further, the fee agreement between the parties allows for a 20 percent award of past due benefits.  As noted above, fee agreements that do not exceed 20 percent of past-due benefits are presumed reasonable.  See 38 C.F.R. § 14.636 (e), (f).  Based on the foregoing, the Board finds no reason to determine the calculated attorney fee in this case is unreasonable.  

Therefore, the payment of $12,834.94 to the Veteran's former attorney, David Huffman, as attorney fees is proper, and the Veteran's appeal to prevent the withholding of such payment is denied.  


ORDER

The payment of $12,834.94 to the Veteran's former attorney, David Huffman, for attorney fees from past-due benefits resulting from a December 2015 rating decision is proper; the Veteran's appeal of this payment is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


